                                Case 3:20-cv-01925-W-KSC Document 11-2 Filed 12/16/20 PageID.91 Page 1 of 4




                                      1   RICHARD P. SYBERT (SBN: 080731)
                                          rsybert@grsm.com
                                      2
                                          HOLLY L.K. HEFFNER (SBN: 245384)
                                      3   hheffner@grsm.com
                                          YAN REN (SBN: 323200)
                                      4
                                          yren@grsm.com
                                      5   GORDON REES SCULLY MANSUKHANI
                                          101 W. Broadway Suite 2000
                                      6
                                          San Diego, CA 92101
                                      7   Telephone: (619) 230-7474
                                          Facsimile: (619) 696-7124
                                      8
                                      9   Attorneys for Defendants
                                          DAVID MIKKELSON and BRAD WESTBROOK
                                     10
                                     11                     UNITED STATES DISTRICT COURT
Gordon Rees Scully Mansukhani, LLP




                                     12                   SOUTHERN DISTRICT OF CALIFORNIA
    101 W. Broadway, Suite 2000




                                     13
       San Diego, CA 92101




                                          CHRISTOPHER RICHMOND, an                 CASE NO. 3:20-cv-01925-W-KSC
                                     14   individual,
                                     15                                            REQUEST FOR JUDICIAL
                                                                Plaintiff,         NOTICE IN SUPPORT OF
                                     16                                            MIKKELSON AND
                                     17        vs.                                 WESTBROOK MOTION TO
                                                                                   DISMISS
                                     18   DAVID MIKKELSON, an individual;
                                     19   BRAD WESTBROOK, an individual; and (Concurrently filed with Notice of
                                          DOE DEFENDANTS 1-10, inclusive,    Motion, Memorandum of Points and
                                     20                                      Authorities)
                                     21                      Defendants,
                                                                             Hearing Date: January 25, 2021
                                     22   and                                [NO ORAL ARGUMENT per
                                     23                                      Civil Local Rule 7.1(d)(1)]
                                          SNOPES MEDIA GROUP, INC.,
                                     24                                      District Judge: Thomas J. Whelan
                                     25   Nominal Defendant.                 Magistrate Judge: Karen S. Crawford

                                     26                                            Complaint filed: September 25, 2020
                                     27                                            FAC filed: December 2, 2020

                                     28
                                                                             -1-
                                          REQUEST FOR JUDICIAL NOTICE                          Case No.3:20-cv-01925
                                Case 3:20-cv-01925-W-KSC Document 11-2 Filed 12/16/20 PageID.92 Page 2 of 4




                                      1         Defendants David Mikkelson and Brad Westbrook (collectively,
                                      2   “Defendants”) will, and hereby do, request this Court’s judicial notice of the
                                      3   below-listed documents in conjunction with their concurrently filed motion to
                                      4   dismiss the First Amended Complaint (ECF No. 9, “FAC”).
                                      5         The Court may take judicial notice of pleadings in another lawsuit. Grant v.
                                      6   Bostwick, 2016 U.S. Dist. LEXIS 96078, *9 (S.D. Cal. 2016). Each exhibit listed
                                      7   below, a true and correct copy of which is concurrently filed herewith, is a record
                                      8   of the Superior Court of California – County of San Diego in the matter of Proper
                                      9   Media LLC et al v. Bardav Inc et al (Case No. 37-2017-00016311), and
                                     10   consolidated Case No. 37-2018-00004335-CU-MC-CTL (Interpleader Action),
                                     11   and, thus, is properly subject to this Court’s judicial notice.
Gordon Rees Scully Mansukhani, LLP




                                     12         Based on the foregoing, Defendants respectfully request that this Court grant
    101 W. Broadway, Suite 2000




                                     13   judicial notice of Defendants’ Exhibits 1 through 36 in conjunction with the
       San Diego, CA 92101




                                     14   consideration of their motion to dismiss the FAC under Rules 8, 9(b), 12(b)(1), and
                                     15   12(b)(6).
                                     16        Exhibit No.                         Document Description
                                     17
                                                      1          Register of Actions (“ROA”)
                                     18
                                                      2          Third Amended Complaint
                                     19
                                                      3          Mikkelson Judgment Against Proper Media
                                     20
                                                      4          Snopes Media Group, Inc.’s anti-SLAPP Motion
                                     21                          (collectively, the Notice and MPA)
                                     22               5          David Mikkelson’s anti-SLAPP Motion (collectively, the
                                                                 Notice and MPA)
                                     23               6          Proper Media Opposition to SMG anti-SLAPP Motion
                                     24                          (collectively, MPA, NOL, Richmond Decl., Schoentrup
                                                                 Decl.)
                                     25               7          Richmond/Schoentrup Opposition to SMG anti-SLAPP
                                     26                          Motion (collectively, MPA, NOL, Richmond Decl.,
                                                                 Schoentrup Decl.)
                                     27               8          SMG Reply in support of anti-SLAPP Motion
                                     28                          (collectively, reply, Decl.)
                                                                                    -2-
                                          REQUEST FOR JUDICIAL NOTICE                                  Case No.3:20-cv-01925
                                Case 3:20-cv-01925-W-KSC Document 11-2 Filed 12/16/20 PageID.93 Page 3 of 4




                                      1       Exhibit No.                    Document Description
                                      2
                                                  9         Opposition to Mikkelson’s anti-SLAPP Motion
                                      3                     (collectively, MPA, NOL, Richmond Decl., Schoentrup
                                      4                     Decl.)
                                                  10        Mikkelson Reply in support of anti-SLAPP Motion
                                      5                     (collectively, reply, Decl., statement re decision not to
                                      6                     stipulate to additional briefing)
                                                  11        Order Granting SMG anti-SLAPP Motion
                                      7
                                                  12        Order Granting Mikkelson’s anti-SLAPP Motion
                                      8
                                                  13        SMG Demurrer to Third Amended Complaint
                                      9                     (collectively, Notice of Demurrer, MPA, Decl., RFJN,
                                     10                     NOL)
                                                  14        Opposition to SMG Demurrer to TAC (collectively,
                                     11                     MPA, Richmond Decl., Schoentrup Decl.)
Gordon Rees Scully Mansukhani, LLP




                                     12           15        SMG Reply in support of Demurrer to TAC
                                                            (collectively, Reply and supplement RFJN)
    101 W. Broadway, Suite 2000




                                     13                     Notice of Ruling on SMG Demurrer to TAC
                                                  16
       San Diego, CA 92101




                                     14
                                                  17        David Mikkelson’s Demurrer to TAC (collectively,
                                     15                     Notice of Demurrer, MPA, Decl.)
                                                  18        Opposition to Mikkelson’s Demurrer to TAC
                                     16
                                                            (collectively, MPA and Richmond Decl.)
                                     17           19        Mikkelson Reply in support of Demurrer to TAC
                                     18           20        Notice of Ruling on Mikkelson Demurrer to TAC
                                     19           21        Notice of Appeal of Order Granting SMG anti-SLAPP
                                     20                     Motion
                                                  22        Notice of Appeal of Order Granting Mikkelson anti-
                                     21                     SLAPP Motion
                                     22           23        Request for Dismissal of Appeal from Order Granting
                                                            SMG anti-SLAPP Motion
                                     23           24        Appellant’s Opening Brief (Mikkelson’s anti-SLAPP
                                     24                     Motion)
                                                  25        Respondent’s Brief (Mikkelson’s anti-SLAPP Motion)
                                     25
                                                  26        Appellant’s Reply Brief (Mikkelson’s anti-SLAPP
                                     26                     Motion)
                                     27           27        Stipulation to Stay Action Pending anti-SLAPP appeal
                                     28
                                                                              -3-
                                          REQUEST FOR JUDICIAL NOTICE                           Case No.3:20-cv-01925
                                Case 3:20-cv-01925-W-KSC Document 11-2 Filed 12/16/20 PageID.94 Page 4 of 4




                                      1       Exhibit No.                   Document Description
                                      2
                                                  28         Mikkelson Cross-Complaint for Declaratory Relief and
                                      3                      Request for § 709 Hearing
                                      4           29         Judgement on Mikkelson § 709 Cross-Complaint

                                      5           30         7/12/2017 TRO and OSC: Preliminary Inunction

                                      6           31         8/22/2017 Order Granting SMG Preliminary Injunction /
                                                             Denying Plaintiffs’ Preliminary Injunction
                                      7           32         9/7/17 Order Granting SMG Preliminary Injunction
                                      8           33         6/5/18 Order Granting SMG’s OSC re Contempt
                                      9           34         SMG Interpleader Complaint
                                     10           35         Mikkelson Interpleader Cross-Complaint
                                     11           36         Mikkelson Judgment on Interpleader Cross-Complaint
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W. Broadway, Suite 2000




                                     13
                                                                                Respectfully submitted,
       San Diego, CA 92101




                                     14
                                          Dated: December 16, 2020              GORDON REES SCULLY
                                     15
                                                                                MANSUKHANI
                                     16
                                     17                                         By: /s/ Holly L.K. Heffner
                                                                                    Richard P. Sybert
                                     18                                             Holly L.K. Heffner
                                     19                                             Yan Ren
                                                                                    Attorneys for Defendants DAVID
                                     20                                             MIKKELSON and BRAD
                                     21                                             WESTBROOK

                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                              -4-
                                          REQUEST FOR JUDICIAL NOTICE                         Case No.3:20-cv-01925
